DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 09/09/2021, Claims 1-15 and 24-35 has been cancelled, and Claims 16-23 are pending.

REASONS FOR ALLOWANCE
Claims 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Komiya (US Patent 3,958,576) and Lehtinen (US PGPub 2018/0078262) does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of Independent Claim 16 which recites, inter alia "wherein the cap is moved proximally relative to the longitudinal body to reduce a length of the capsule".  The novelty of this invention is that reducing the length of the capsule by moving the cap along the capsule actuates the pair of jaws.
The closest prior arts of record Komiya and Lehtinen teach a clipping device similar to that of Claims 16-23 however the prior art of record does not disclose the claimed features of proximally moving the cap relative to the longitudinal body of the capsule to reduce a length of the capsule. 
Because none of the prior art documents of record teach a device as recited in Claims 16-23, it would not have been obvious to one of ordinary skill in the art at the time the invention was made to arrive at the technical solutions of Claims 16-23 according to the prior art .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771


/MOHAMED G GABR/            Primary Examiner, Art Unit 3771